Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 1 recites “the top covers” and “the first and second half top covers” and “first top half cover” and “second top half cover” and it is unclear as to whether the same top covers are being referenced.  The scope of Claim 1 is therefore unclear and Claim 1 is thus rejected as indefinite.  Claims 2-12 depend on Claim 1 and are therefore also rejected.  
	Claim 3 recites “a package plate” but depends on Claim 1 which also recites “a package plate.”  It is unclear whether the same package plate is being disclosed in Claims 1 and 3.  Claim 3 is therefore rejected as indefinite.  
	Claim 4 recites “the lock box enclosure” without antecedent basis.  Claim 4 is therefore rejected as indefinite.  
	Claim 8 recites “the door” without antecedent basis.  Claim 8 is therefore rejected as indefinite.  
	Claim 12 recites “the GPS module” without antecedent basis.  Claim 12 is therefore rejected as indefinite.  
Claim 13 recites “for secure drone delivery to and holding” and the scope of this limitation is unclear.  Claim 13 is therefore rejected as indefinite.  Claims 14-20 depend on Claim 13 and are therefore also rejected as indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Applicant’s specification does not specify whether the computer program product of Claim 13 may be non-transitory.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007) (finding that transitory embodiments are not directed to statutory subject matter).     
     
Applicant is advised to amend the claims to recite “non-transitory computer-readable storage medium” to overcome this rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484).  

	As per Claim 1, Kimchi et al. disclose a box for drone drop off comprising:
	an enclosure having global location coordinates discoverable by a drone shipping company for a package recipient (Kimchi et al. disclose UAV delivery to secure locations using GPS data (FIG. 5) [0124);
	a secured side access door for a user to access an inside of the enclosure to receive, secure, hold and enable retrieval of the package (Kimchi et al. teach a locked side door of a storage compartment [0086]);
	a first top half cover and second top half cover, where the top covers together enable a top access into the enclosure for package drop release delivery therein (Kimchi et al. disclose two top half covers that open to receive a package (FIG. 4 Items 403A and 403B));
a package plate configured to receive the package under the first and second half top covers (Kimchi et al. disclose a shelf (FIG. 4) [0072]);
	a sensor configured to detect the proximity of the drone to enable an opening of the top half covers (Kimchi et al. disclose cameras for detecting the position of the UAV [0069]);
	an electronic processor configured to communicate with the drone and with the drone shipping company regarding the package delivery and the package receipt (Kimchi et al. teach a control center (FIG. 4 Item 401)).
	Kimchi et al. do not explicitly disclose but Lewis et al. do teach a spring support system supporting the package plate within the enclosure [0050].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with a spring support system supporting the package plate within the enclosure as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus decreasing trips to the receptacle.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing human time and effort in package retrieval, thereby enhancing satisfaction for users of the system.  These inventions when viewed in a combined state would yield predictable results in facilitating package deliveries.

	As per Claim 2, Kimchi et al. do not explicitly disclose but Lewis et al. do teach the spring support system is configured to suspend lighter packages and to drop heavier packages further down into the enclosure [0050].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with the spring support system is configured to suspend lighter packages and to drop heavier packages further down into the enclosure as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus decreasing trips to the receptacle.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing human time and effort in package retrieval, thereby enhancing satisfaction for users of the 

	As per Claim 3, Kimchi et al. disclose the support system is configured to allow multiple packages to be received into the enclosure via dropping a package plate further down into the enclosure [0085].
	Kimchi et al. do not explicitly disclose but Lewis et al. do teach spring support [0050].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with spring support system as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus decreasing trips to the receptacle.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing human time and effort in package retrieval, thereby enhancing satisfaction for users of the system.  These inventions when viewed in a combined state would yield predictable results in facilitating package deliveries.

	As per Claim 5, Kimchi et al. disclose an electronic lock configured to secure the first and the second top half covers (Kimchi et al. disclose locking and unlocking doors via a computing component for the storage compartments [0081]).

	As per Claim 6, Kimchi et al. disclose a electromagnetic transceiver configured to communicate with the user via email, text and with a GPS (Global Positioning System) module at the box (Kimchi et al. teach the control station operating as a remote entity controller [0070] with GPS features [0124] and abilities for customer notification [0074] via text and email [0136]).  

	As per Claim 7, Kimchi et al. disclose a GPS module configured to communicate with an electromagnetic transceiver at the box and with the drone [0070] [0124].

	As per Claim 8, Kimchi et al. disclose the secured side access door further includes an electronic keypad configured to accept a code to enable opening the door (FIG. 4) [0086].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Chambers et al. (U.S. Patent Application Publication No. 20180177318).  

As per Claim 4, Kimchi et al. do not explicitly disclose but Chambers et al. do teach the lock box enclosure comprises a metallic alloy configured to shield against an electromagnetic pulse (Chambers et al. teach steel and aluminum among other metal alloys [0024]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with the lock box enclosure comprises a metallic alloy configured to shield against an electromagnetic pulse as seen in Chambers et al. since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results were predictable in managing deliveries.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Kawai (U.S. Patent Application Publication No. 20070295822).  

	As per Claim 9, Kimchi et al. disclose at least 4 anchor feet attached to the four bottom corners of the enclosure to electrically isolate the enclosure from a receiving surface (Kimchi et al. disclose feet below the enclosure (FIG. 4) [0091]).
to electrically isolate the enclosure from a receiving surface [0042].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with to electrically isolate the enclosure from a receiving surface as seen in Kawai since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results were predictable in managing deliveries.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Pleis (U.S. Patent Application Publication No. 20170116568).  

	As per Claim 10, Kimchi et al. do not explicitly disclose but Pleis does teach at least one actuator for each top half cover, each actuator configured to automatically open and shut a respective top half cover based on an electronic signal (FIGs. 2, 3) [0020-0021].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with at least one actuator for each top half cover, each actuator configured to automatically open and shut a respective top half cover based on an electronic signal as seen in Pleis since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results were predictable in managing deliveries.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Skaaksrud (U.S. Patent Application Publication No. 20190283239).  

As per Claim 11, Kimchi et al. disclose the top half covers and a lock on the side access door as above.  
Kimchi et al. do not explicitly disclose but Skaaksrud et al. do teach a failsafe lock on the compartment, the failsafe lock configured to lock down the enclosure in the event of a perceived threat to the enclosure [1709-1714].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with the failsafe lock configured to lock down the enclosure in the event of a perceived threat to the enclosure as seen in Skaaksrud et al. in order to increase system security, thereby mitigating theft, and thus enhancing customer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease system loss, thereby increasing back end profits.  These inventions when viewed in a combined state would yield predictable results in facilitating lockbox configurations.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Eck (U.S. Patent Application Publication No. 20190152701).  

	As per Claim 12, Kimchi et al. disclose enable an opening of the top half covers via a signal from the GPS module [0069-0070].
Kimchi et al. do not explicitly disclose but Eck et al. do teach at least one infrared transceiver configured to enable an opening [0077].    
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with at least one infrared transceiver configured to enable an opening as seen in Eck et al. since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did .  

Claims 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Stevens et al. (U.S. Patent Application Publication No. 20150193731), Perez et al. (U.S. Patent Application Publication No. 20180190054), and Hearing et al. (U.S. Patent Application Publication No. 20150302858).  

	As per Claim 13, Kimchi et al. disclose a computer program product comprising a computer readable medium having computer use-able code executable to perform operations for secure drone delivery to and holding (Kimchi et al. disclose a secure drone delivery system (FIG. 5)), the operations of the computer program product comprising:
	locating a lock box coordinates to a parcel recipient via an address of a parcel recipient provided by a drone shipping company (Kimchi et al. disclose finding secure locations near the user [0028]);
	locking in the coordinates into the drone and sending an email or text to the parcel recipient with a time of the parcel delivery (Kimchi et al. disclose sending an email or text to the user with an estimated delivery time [0136]);
	flying the drone with the parcel to descend over the lock box for opening a top lock box doors [0069];
	delivering the parcel by drop releasing the parcel into the lock box via the top lock box doors and closing the top lock box doors once package has been lowered into the lock box [0069-0072];
	notifying the parcel recipient that the parcel has been delivered and receiving the electronic lock code at the lock box [0074];
	opening a lock box side door via the electronic lock code to retrieve the parcel secured and held in the lock box [0086].  
locating a closest lock box coordinates [0059].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with locating a closest lock box coordinates as seen in Stevens et al. in order to increase flexibility in customer deliveries and speed of deliveries [0006].  
Kimchi et al. do not explicitly disclose but Perez et al. do teach and an email or text with a box location and an electronic lock code [0022].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with an email or text with a box location and an electronic lock code as seen in Perez et al. in order to decrease user effort in accessing lockbox data, thereby reducing time in accessing parcels, and thus enhancing throughput of successful deliveries.  One having ordinary skill in the art would be motivated to make this modification in order to decrease instances of lost or abandoned packages, thereby enhancing satisfaction for users of the system.  These inventions when viewed in a combined state would yield predictable results in facilitating parcel deliveries to users.    
Kimchi et al. do not explicitly disclose but Hearing et al. do teach and flying the drone within three feet for sensing the drone with a matching frequency [0035] [0045].  
	Hearing et al. do not explicitly disclose within 3 feet, but Hearing et al. do disclose within 50 feet.  Therefore, Examiner submits that in light of MPEP 2144.05, the disclosure of within 50 feet as seen in Hearing et al. overlaps with the pending claims of within 3 feet.  See MPEP 2144.05 (discussing obviousness of similar and overlapping ranges, amounts, and proportions).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with the matching frequency seen in Hearing et al. in order to permit monitoring of varying shapes, sizes, and rotor configurations of drones, thereby allowing accurate and precise drone detections [0004].

As per Claim 14, Kimchi et al. disclose entering the electronic lock code into a keypad on the lock box side door [0086].

	As per Claim 16, Kimchi et al. do not explicitly disclose but Hearing et al. do teach sensing the drone with a matching frequency via an electromagnetic communication [0026]. 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with sensing the drone with a matching frequency via an electromagnetic communication as seen in Hearing et al. in order to permit monitoring of varying shapes, sizes, and rotor configurations of drones, thereby allowing accurate and precise drone detections [0004].  

	As per Claim 18, Kimchi et al. disclose an electronic lock code for another parcel [0067].

	As per Claim 19, Kimchi et al. disclose receiving another parcel from another recipient identified by another electronic lock code [0067].

	As per Claim 20, Kimchi et al. disclose another package plate reserved for another parcel and another parcel recipient [0085].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Stevens et al. (U.S. Patent Application Publication No. 20150193731), Perez et al. (U.S. Patent Application Publication No. 20180190054), Hearing et al. (U.S. Patent Application Publication No. 20150302858), and Lewis et al. (U.S. Patent Application Publication No. 20180092484).  

As per Claim 15, Kimchi et al. disclose lock box as above.  Kimchi et al. do not explicitly disclose but Lewis et al. do teach dropping the parcel toward a bottom of the box on a spring loaded package plate [0050].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with dropping the parcel toward a bottom of the box on a spring loaded package plate as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus decreasing trips to the receptacle.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing human time and effort in package retrieval, thereby enhancing satisfaction for users of the system.  These inventions when viewed in a combined state would yield predictable results in facilitating package deliveries. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Stevens et al. (U.S. Patent Application Publication No. 20150193731), Perez et al. (U.S. Patent Application Publication No. 20180190054), Hearing et al. (U.S. Patent Application Publication No. 20150302858), and Park (U.S. Patent Application Publication No. 20180244404).  

As per Claim 17, Kimchi et al. do not explicitly disclose but Park does teach sensing the drone with an infrared communication [0047].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with sensing the drone with an infrared communication as seen in Park since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results of the combination were predictable in drone detection measures.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627